[1] The application for a writ of prohibition is denied upon the ground that such objections as petitioner has to urge to the confirmation of the sale referred to in the petition should be presented to the superior court at the time fixed by the clerk of said court for the hearing of the application for confirmation. We cannot properly anticipate the action of the superior court in regard to such objections. It may be further noted that in the event of adverse action by the trial court, petitioner's remedy is by appeal. (See Code Civ. Proc., sec. 1068.)
All the Justices concurred.